Citation Nr: 0321351	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a service-
connected acromioclavicular separation, right shoulder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), located in 
Waco, Texas.  In that decision, the RO reassigned the 10 
percent disability rating for the veteran's acromionavicular 
separation of the right shoulder.

In September 2001, the Board remanded this matter for further 
development.  Following an attempt to develop this matter, 
the case was returned to the Board for further consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In December 2002 the Board undertook additional development 
on the issue on appeal pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In June 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

The veteran did not waive review of this matter by the agency 
of original jurisdiction in his correspondences.

In Disabled American Veterans, et al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which required the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Evidence obtained pursuant to the Board's development request 
consists of a VA examination conducted in June 2003.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the June 2003 VA 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the Board's directives and 
development and if not, the RO should 
implement corrective procedures, 
including additional examination and 
medical opinions if deemed warranted.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for a service connected acromioclavicular 
separation, right shoulder, currently 
evaluated as 10 percent disabling.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
June 2002 supplemental statement of the 
case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations, not previously provided, 
pertaining to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examinations may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2002).  



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




